Plaintiff in error was convicted in the county court of Grady county for a violation of the prohibition law, and was on the 16th day of October, 1908, sentenced to be confined in the county jail for a term of 30 days and pay a fine of $75 and costs, from which judgment and sentence an appeal was attempted to be taken by filing in this court on March 1, 1909, a petition in error, with case-made attached. On March 19, 1910, there was filed a motion to dismiss the appeal, for the reason that no notices of appeal have ever been served and filed as provided and required by section 6949, Snyder's Statutes. There is nothing in the record before us to show the service of said notices. Wherefore the motion to dismiss appeal is hereby sustained. It is therefore ordered that the purported appeal be and the same is hereby dismissed, and the cause remanded to the county court of Grady county, with direction to enforce the judgment and sentence.
 *Page 1